Title: Gourlade, Bérard frères & Monplaisir to the American Commissioners, 6 October 1777
From: Gourlade, Bérard frères & Monplaisir
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Port L’orient 6th: October 1777.
We have the satisfaction to inform you of the arrival in this Road of two Continental fregattes one the Rolly of 32 Guns Capn. Thompson the other Alfred Capn: Hindman of 20 Guns. Both sailed from Portsmouth the 22d. of August last. They have brought under our Island of Groix two Jamaica Men belonging to London taken at the mouth of the channell one


  the Jamaica Capn. David Watts
  }

  
    the Anna & Suzannah Johnson


Both loaded together of



657. Hogsheads of Brown Sugar



210. Tierçons Idem



215. Punchon of Brandy or Rum



    3. Bales of Cotton & five Hogsheads of Coffee


One is a three Decker mounting 16 Six Pounders. Commodore Thompson has no Dispatches from the States for you only a private letter for procuring Guns which since Capn. Thompson has had, he will forward it to you next post being just come on shore too late to write any particulars. Capn. Thompson Brings no news. The fleet of admiral Howe was at sea. The last account was he was standing to the Southward and no appearance of his going to Boston.

300 Royalists had been Killed at fort Standwick and the Commander Sir Jn: Johnson had been slain.
Capn. Thompson had taken a Schooner from New York bound to halifax. Letters and prints give the same account of the fleet. Nobody Knew where they were gone to. The date was of 18th: august and will be forwarded to you next post.
The fregattes have several wants of Cables Anchors Sails Ballast of Iron, Guns and several other things which we will Provide them with having declared them in such a manner as to avoid trouble. They want likely to be graved and it will do well you have the approbation of the Minister that difficulties may not be started.
We will do our best for the Prizes and dispose of them as soon as possible as they stand, before the answer of the court, or any aplication can be made from the Court of England or the owners and will acquaint you with our progress. We have the honor to be with much Respect Gentlemen Your most obedient and most Humble Servants
Gourlade Berard FRERES & Cie. Demonplaisir
Messrs. Franklin Deane & Lee & Arthur Lee
 
Addressed: To / the Honble Commissioners / of the United States of / America / Paris
Notation: Messrs. Gourlarde Berard & Montplaisir 6th. Octr. 1777
